DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “36” has been used to designate both a gap and a hole in paragraph [0015] and Figures 1, 2, and 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 1, the number “50” should be replaced with “15”.
In Figure 6, items “42” and “43” are pointing at the wrong sides.  In Figure 4, items “42” and “43” are pointing at the opposite sides.  For example, Figure 4 shows 12 on side 43 while Figure 6 shows 12 on side 42.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On line 7 of paragraph [0011], the phrase “arms 13” should be replaced with “arms 12 and 13”.
On line 4 of paragraph [0015], the phrase “rear 23” should be replaced with “rear 24”.
On line 3 of paragraph [0020], the phrase “top housing 22” should be replaced with “top housing 20”.
On line 5 of paragraph [0020], the phrase “bottom housing 22” should be replaced with “bottom housing 22”.
On line 6 of paragraph [0024], the phrase “inner side 67 of the blade” should be replaced with “inner side 67 of the handle”.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
Lines 10 and 11, the phrases “scissored movement” and “reciprocal movement” should be replaced with “the scissored movement” and “the reciprocal movement” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3 lines 6-7, the phrase “to receive the stop means” is unclear.  As written, both notches can receive the same stop means which is not supported.  This limitation needs to disclose that one of the two stop means is in none notch and the other of the two is in the other notch.
With regards to claim 3 lines 9-10, the phrase “moving away from the sides” is unclear.  Claim 1 discloses a “scissored movement”.  It is unclear if the claim 3 movement represent the same or a different function as the scissored movement of claim 1.  The claim 3 movement needs to be linked with the scissored movement so it is clear what movement claim 3 is referencing.  Lines 11-13 have the same issue.
With regards to claim 3 lines 11-13, it is unclear how the stop means allows for the arms to move away.  A stop means, by definition, can only perform a stopping function.  The arms being pivoted together along with bias from the spring is what allows for this movement to take place.
With regards to claim 3, the stop means being in the notches and out of the notches are unclear.  Claim 1 discloses forward and retracted positions.  As written, the stop means can be in the notches and be in the forward position which is not supported.  These limitations need to include the positions of claim 1. 
With regards to claim 6, the open and closed positioned are unclear.  Claim 1 discloses a “scissored movement”.  It is unclear if the claim 6 movement between positions represent the same or a different function as the scissored movement of claim 1.  The claim 6 movement needs to be linked with the scissored movement so it is clear what movement claim 6 is referencing.  Claim 8 has the same issue.
With regards to claim 6, claim 1 discloses forward and retracted positions.  What structure allows for the arms to move between open and closed positions when the device is in the retracted position?  The claim 6 movement can only happen when in the forward position.  
With regards to claim 7 lines 4-5, the phrase “an advanced position and a retracted position” is unclear.  Claim 1 discloses a forward position and a retracted position.  As written, there are 4 positions which is not supported.  The guide moves to the same forward and retracted positions disclosed in claim 1.
Claim 8 should depend from claim 7 just lime claim 16 depends from claim 15.  Claim 8 will be examined as if it was dependent upon claim 7.
With regards to claim 8, what structure allows for the arms to move to an open position when the device is in the retracted position of claim 1?
With regards to claim 9 and 17, the second position is unclear.  What structure keeps the grips against the sides of the housing?  The specification discloses the user’s finger and thumb is what keeps the grips against the sides.  The device itself does not appear to have this second position without the user as the device would just move to the third position.
With regards to claims 9 and 17, the advancing in the third position is unclear.  The third position advancing is the same thing as the second position advancing.  There is not a second advancing.  The second and third positions should be consolidated into a single position and then the position of the cutting edges is closed and then opened.   
Claims 11-16 and 18-24 all need to be amended to incorporate 1 of the three positions.  Many of the functions disclosed can only happen in one position but not another position.  Since the positions are claimed in claims 9 and 17, they cannot be ignored.  For example, with regards to claim 18, the moving of the arms between open and closed positions is unclear.  If the arms are in the position that allows for the cutting edges to be toward each other or overlapped, this would be the second position disclosed in claim 17.  How can the cutting edges be toward each other or overlapped and still in the third position?     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell et al. (9,289,905) in view of Huang (10,086,521) [with Evidence references Sugiyama et al. (4,715,121) Yu Chen (6,892,456)].
With regards to claim 1, Cornell et al. disclose the invention including a device (100) having a housing (103) with a front (Fig. 1), an opposed rear (Fig. 1), an open mouth at the front (Fig. 3), opposed sides extending from the front to the rear (Fig. 3) each formed with longitudinal slots (138), scissor arms (164, 166) each having a cutting edge at a front end (146, 148), an opposed rear end (Fig. 5), an a grip extending between the front and rear ends (136), and the scissor arms are mounted within the housing for scissored movement with respect to each other (Figs. 9 and 10) and for reciprocal movement with respect to the housing between a forward position in which the cutting edges are advanced out of the mouth (Figs. 2 and 9) and a retracted position in which the cutting edge are retracted within the mouth (Figs. 1 and 10).
With regards to claims 9, 17, and 18, Cornell et al. disclose the invention including a device (100) having a housing (103) with a front (Fig. 1), an opposed rear (Fig. 1), an open mouth at the front (Fig. 3), opposed sides extending from the front to the rear (Fig. 3) each formed with longitudinal slots (138), scissor arms (164, 166) each having a cutting edge at a front end (146, 148), an opposed rear end (Fig. 5), an a grip extending between the front and rear ends (136), a first position of the arms in which the arms are retracted toward the rear of the housing, the grips are against the sides, and the cutting edges are within the mouth and overlap each other (Fig. 10), a second position of the arms in which the arms are advanced away from the rear of the housing, the grips are capable of being against the sides, and the cutting edges are in front of the mouth and are capable of overlapping each other (Fig. 9 when the user presses the grips to the sides), a third position of the arms in which the arms are advanced away from the rear, the grips are away from the sides and the cutting edges are in front of the mouth and apart from each other (Fig. 9), and in the third position the arms are movable between open and closed positions to move the cutting edges away from and toward each other (Fig. 9).  
With regards to claims 2-4, 6, 10-12, 14, 17, 19, 20, and 22, Cornell et al. disclose the invention including the sides of the housing bow outwardly in a convex arrangement (Fig. 3, portion of 103 nearest the cutting edges), a stop means within the housing (172), the scissor arms each have a notch at the rear ends (174), the notches are sized and shaped to receive the stop means (172, 174), when the stop means are received within the notches the stop means prevent the grips of the arms from moving away from the sides of the housing (Fig. 1), when the stop means are out of the notches, the stop means allow the grips to move away from the sides of the housing (Fig. 9), the stop means is a chock (172), and the notches are recesses formed into the rear end of the arms (174), a post extending through the housing proximate the rear (126), and the arms being movable between open and closed positions with respect to each other, contact the post in the closed position (Fig. 10).
However, with regards to claims 1, 9, and 17, Cornell et al. fail to disclose a head projecting from the rear wherein a blade set into the head is exposed between the head and the rear of the housing.
Huang teach a head projecting from the rear (40) wherein a blade set into the head (52) is exposed between the head (40) and the rear of the housing (11).  [Sugiyama et al. provide evidence that it is known in the art of scissors to have a means for attachment (26) or to not have a means for attachment (Fig. 15).  Yu Chen provides evidence that it is known in the art of housings (20) with a retractable cutting tool (50, 54) extending through the front of the housing (55) to have a cutter (of the type taught by Haung) on the rear of the housing (30)].  In light of Sugiyama et al. and Yu Chen, it would have been obvious to have replaced the means for attachment with the cutter of Huang.  Such a modification allows for a single tool to perform multiple cutting functions.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Cornell et al. with the additional cutter, as taught by Haung, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 3-5, 11-13, and 19-21, Cornell et al. fail to disclose a second chock stop means and that the chocks and notches are rectangular.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two stops means interacting with two notches, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Having two notches interacting with two stop means would have the same results.  It would have been an obvious matter of design choice to make the different portions of the notches and chocks of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been well within one’s technical skill to have utilized any reasonable shape.  Therefore, it would have been an obvious matter of design choice to modify the device of Cornell et al. to obtain the invention as specified in the claims.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 7, 8, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell et al. (9,289,905) in view of Huang (10,086,521) [with Evidence references Sugiyama et al. (4,715,121) Yu Chen (6,892,456)] as applied to claim 1 above, and further in view of Sugiyama et al. (4,715,121).
Cornell et al. in view of Huang disclose the invention including an elongated track formed in the housing (188 in Cornell et al.), a guide carried in the track for movement between an advanced and a retracted position (178 in Cornell et al.), each of the arms includes a hole through which the guide extends such that the arms pivot in scissored movement about the guide and move in reciprocal movement with the guide (Figs. 5, 9, and 10 in Cornell et al.), a spring biasing the arms into an open position (132 in Cornell et al.), and the spring has a head (Fig. 6 in Cornell et al.) and legs extending from the head rearward to holes where the legs are attached to the arms (140 in Cornell et al.)
However, with regards to claims 7, 15, and 23, Cornell et al. fail to disclose the guide has a base fit into the track and an upstanding post extending away from the base.
Sugiyama et al. teach it is known in the art of scissor sliding/pivoting guides to incorporate a base fit into the track (7) and an upstanding post extending away from the base (8).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Cornell et al. in view of Haung with the guide shape, as taught by Sugiyama et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claims 8, 16, 24, Cornell et al. in view of Haung further in view of Sugiyama et al. fail to disclose the head of the spring is disposed about the post.
It would have been well within one’s technical skill to put the spring in any reasonable position as long as its biasing function is able to be performed.  Using Figure 6 of Cornell et al., utilizing a spring that is disposed about the post would still function as intended.  Therefore, it would have been an obvious matter of design choice to modify the device of Cornell et al. in view of Haung further in view of Sugiyama et al. to obtain the invention as specified in the claims.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 May 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724